Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
	Claims 1, 3-7, 9, 11, 13-14 are pending in this application.  Amended claims 1, 11 and canceled claims 2, 8, 10, 12, 15-19 are noted.
	The amendment dated 04/09/2021 has been entered and carefully considered.  The examiner appreciates the amendments to the claims.  In view of said amendments, the previous 112 rejection and the 102 rejection have been withdrawn.
	
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1, 3-7, 9, 11, 13-14 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
In claim 1, from which claims 3-7, 9 depend, the phrase “further wherein the first deposition temperature and the second deposition temperature are above a sublimation temperature of the associated transition metal precursor and the sulfur precursor” is deemed oC is already required.  It is not clear which temperature range is now required.  Appropriate amendments are requested.  The same issue applies to independent claim 11, from which claims 13-14 depend.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 1, 3-7 are rejected under 35 U.S.C. 103 as being obvious over Kim et al. (2016/0122868) in view of Min (2016/0168694).
	Kim discloses a method for synthesis of transition metal chalcogenide (title) by atomic layer deposition using a precursor and a reactant at a process temperature of 450oC or higher (abstract).  The transition metal chalcogenide can be molybdenum sulfide (MoS2) (0016) using a precursor of Mo(CO)6 (0012) and a reactant of H2S (0014).  The process includes providing a precursor in a reaction chamber and a purge followed by providing a reactant and a purge and subsequently repeating (0020).  However, the reference fails to teach the appropriate temperature.
Min teaches a method of forming a MoS2 film by atomic layer deposition (0007) in which the temperature can be from 60 to 140oC (0061 and Figure 3a).  It would have been obvious to utilize Min’s temperature in Kim with the expectation of success because Min teaches the conventionality of using a lower temperature to form molybdenum disulfide by ALD.
	With respect to the newly added limitation of specific precursors, Kim teaches that the transition metal chalcogenide can be molybdenum sulfide (MoS2) (0016) using a precursor of Mo(CO)6 (0012) and a reactant of H2S (0014) and Min teaches MoS2 using a precursor of MoF6 and a reactant of H2S (0007).
	With respect to the newly added temperature being above a sublimation temperature, the claims already recite a temperature between 50 and 400oC.  It is noted that Min teaches an ALD temperature window of 400oC or lower (0028), which overlaps the claimed temperature.
	Regarding claim 3, Min teaches 0.5-5 seconds for the molybdenum precursor (0051).
	Regarding claim 4, Min teaches 0.5 to 2 seconds for the sulfur reactant (0061).
	Regarding claim 5, Min teaches a constant temperature (0061).
	Regarding claims 6-7, Min teaches a temperature of 140oC (0061).
		
Claim 9 is rejected under 35 U.S.C. 103 as being obvious over Kim et al. (2016/0122868) and Min (2016/0168694) and further in view of Kim (2016/0005963).  The combination of Kim/Min fails to teach a transition metal coating.
Kim’963 teaches of forming a stack by in which the first layer can be a chalcogenide-based material and the second layer can be a transition metal layer formed by ALD (0023).  It would have been obvious to utilize a second layer of transition metal in the combination with the expectation of success depending on the desired final product.
Claims 11, 13-14 are rejected under 35 U.S.C. 103 as being obvious over Kim et al. (2016/0122868) and Min (2016/0168694) and further in view of Reinhard et al. (2017/0243993).  The combination of Kim/Min fails to teach a transition metal oxide coating as required in independent claim 11.
	Reinhard teaches of forming a stack of electrically conductive layers such as transition metal chalcogenides and indium oxide (0079) by atomic layer deposition (0115-0131).  It would have been obvious to form indium oxide prior to the formation of the metal chalcogenide in the combination with the expectation of success depending on the desired final product because Reinhard teaches of using oxides and transition metal in a stack.
With respect to the newly added limitation of specific precursors, Kim teaches that the transition metal chalcogenide can be molybdenum sulfide (MoS2) (0016) using a precursor of Mo(CO)6 (0012) and a reactant of H2S (0014) and Min teaches MoS2 using a precursor of MoF6 and a reactant of H2S (0007).
	With respect to the newly added temperature being above a sublimation temperature, the claims already recite a temperature between 50 and 400oC.  It is noted that Min teaches an ALD temperature window of 400oC or lower (0028), which overlaps the claimed temperature.
	
Regarding claim 13, Reinhard teaches different materials (0079) and Kim teaches different precursors (0050-0051) depending on the desired transition metal (0044).
	Regarding claim 14, Reinhard teaches transition metal chalcogenides and zinc oxide (0079).  Zinc is a well known transition metal and thus the precursors can be the same.
	

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claims 1, 3-7, 9, 11, 13-14 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-10 of copending Application No. 16/391876 (reference application).  Although the claims at issue are not identical, they are not patentably distinct from each other because the elimination of a thickness is an obvious variation.
Mane teaches a method of preparing a substrate comprising: forming an ultra-thin transition metal layer by: performing an atomic layer deposition cycles of transition metal precursor at a first deposition temperature between 100.degree. C. and 300.degree. C., and performing b atomic layer deposition cycles of a second precursor at a second deposition .
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.

Claims 1, 3-7, 9, 11, 13-14 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-15 of copending Application No. 16/294797 in view of Rabkin et al. (9,721,963)
Mane teaches a method of preparing a substrate comprising: performing an atomic layer deposition cycle exposure for a transition metal precursor at a first deposition temperature between 50.degree. C. and 400.degree. C.; performing a b atomic layer deposition cycle exposure for a sulfur precursor at a second deposition temperature between 50.degree. C. and 400.degree. C.; performing a plurality of z supercycles of the a atomic layer deposition cycle and of the b atomic layer deposition cycle; forming a transition metal dichalcogenide coating; and thermally annealing the transition metal dichalcogenide coating in a H.sub.2 or H.sub.2S environment (claim 1), which is similar to pending claim 1.  However, it fails to teach annealing in hydrogen.
Rabkin teaches a transition metal dichalcogenide formed by ALD and is annealed in hydrogen (col.15 lines 1-27).  It would have been obvious to anneal the dichalcogenide of Mane in hydrogen with the expectation of success because Rabkin teaches of annealing.
This is a provisional nonstatutory double patenting rejection.
Response to Arguments
Applicant's arguments filed 04/09/2021 have been fully considered but they are not persuasive.
Applicant argues that neither reference teaches the use of both precursors to deposit MoS2 (p.6 paragraph 1).
The examiner disagrees.  Min teaches forming MoS2 using a precursor of MoF6 and a reactant of H2S (0007).
Applicant next argues that Min teaches away from a toxic gas such as H2S (p.6 paragraph 1).
The examiner agrees in part.  It is specifically noted that Min labels H2S as a toxic gas (abstract) and that it is not applicable to a large-scale production process due to its toxicity, corrosiveness and explosiveness (0007).  However, this characterization does not teach away from H2S per se but merely states that H2S is toxic, corrosive and explosive.  One skilled in the art would reasonably expect that H2S can be utilized if care and safety are taken during the deposition process.
Applicant’s arguments have been considered but are not deemed persuasive.

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRET CHEN whose telephone number is (571)272-1417.  The examiner can normally be reached on M-F 7-7 MT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Timothy Meeks can be reached on 5712721423.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/BRET P CHEN/Primary Examiner, Art Unit 1715                                                                                                                                                                                                        07/01/2021